 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Juan Fernando Mejia Banegas,                           Case No.: 18-cv-02670-GPC-JLB
12                                         Plaintiff,
                                                            ORDER DENYING WITHOUT
13   v.                                                     PREJUDICE PLAINTIFF’S EX
                                                            PARTE MOTION FOR EARLY
14   John Doe #2, et al.,
                                                            DISCOVERY
15                                   Defendants.
16
                                                            [ECF No. 7]
17
18         Before the Court is Plaintiff Juan Fernando Mejia Benegas’ ex parte motion for early
19   discovery. (ECF No. 7.) Plaintiff, proceeding pro se and in forma pauperis, is currently
20   detained in the Central Arizona Florence Correctional Complex in Florence, Arizona as an
21   immigration detainee. Plaintiff seeks the identification of Defendants John Doe #1 and
22   John Doe #2 (“Doe Defendants”) and requests that the Court aid him in seeking their
23   identities by allowing him to conduct limited early discovery. For the reasons discussed
24   below, Plaintiff’s ex parte motion (ECF No. 7) is DENIED without prejudice.
25                                    I.       BACKGROUND
26         On November 23, 2018, Plaintiff filed a complaint alleging the following: Plaintiff
27   is a “citizen and national of Honduras” who is “currently attempting to gain asylum . . . in
28   the United States based on persecution in his home country.” (ECF No. 1 at 3.) On May

                                                        1
                                                                                 18-cv-02670-GPC-JLB
 1   28, 2018, Plaintiff was leaving a shopping center in Calexico, California when he was
 2   suddenly “punched in the face with a closed fist by Defendant John Doe #1” (“Doe
 3   Defendant #1”). (Id.) Plaintiff then fell to the ground, and Doe Defendant #1 identified
 4   himself as a United States Customs and Border Protection1 (“CBP”) officer. (Id.) Doe
 5   Defendant #1 told Plaintiff to lie still on the ground, and Plaintiff complied. (Id. at 4.) Doe
 6   Defendant #1 then handcuffed Plaintiff. (Id. at 5.) After a few minutes, Defendant John
 7   Doe #2 (“Doe Defendant #2”) “appear[ed] at the scene,” and without provocation by
 8   Plaintiff, grabbed the back of Plaintiff’s head and slammed it into the concrete, causing
 9   Plaintiff to lose consciousness. (Id. at 5.)
10          After an unknown amount of time, Plaintiff regained consciousness and found
11   himself inside of a CBP vehicle. (Id.) Doe Defendants #1 and #2 began questioning
12   Plaintiff inside the vehicle, and Plaintiff revealed that he was in the United States “without
13   lawful status.” (Id.) The Doe Defendants then transferred Plaintiff to a CBP detention
14   facility. (Id.)
15          While at the CBP detention facility, CBP staff noticed that Plaintiff required medical
16   treatment. (Id. at 6.) Plaintiff was then transported to a “local hospital” where he was
17   “diagnosed with a nasal fracture.” (Id.) Plaintiff was “released back into the custody of
18   CBP . . . but returned to the same hospital a few days later for the surgical drainage of [a]
19   hematoma that resulted from the assault.” (Id.)
20          In his complaint, Plaintiff alleges that Doe Defendants #1 and #2 violated his Fourth
21   Amendment rights by using excessive force against him during his arrest. (Id. at 7–8.)
22   Plaintiff also alleges that Doe Defendants #1 and #2 violated his rights under the “Fifth
23   Amendment: Due Process Clause” by being deliberately indifferent to his serious medical
24   needs while questioning him inside the CBP vehicle. (Id. at 9–10.)
25   ///
26
27
     1
      Plaintiff’s complaint states that Doe Defendant #1 identified himself as a “United States Customs and
28   Border Patrol” officer. (ECF No. 1 at 4.)

                                                       2
                                                                                        18-cv-02670-GPC-JLB
 1         In the instant motion, Plaintiff states that he “has already attempted to . . . obtain
 2   some information from the CBP” about the identities of the two Doe Defendants. (ECF
 3   No. 7 at 2.) To his motion, Plaintiff attaches a letter sent to him from the CBP Information
 4   Center, Compliments and Complaints Branch (“CBP Info Center”) made in response to his
 5   inquiry.   (Id. at 6.)   In the letter, CBP advises Plaintiff, “[U]nder the Freedom of
 6   Information Act (FOIA) guidelines you may ask to receive a copy of any information CBP
 7   has on file about you.” The letter further advises that an online inquiry is the “most
 8   expeditious” way to submit a FOIA request. (Id.)
 9         Plaintiff now seeks an order from the Court allowing him to conduct early discovery
10   to obtain the identities of Doe Defendants #1 and #2. (ECF No. 7.) Without the Doe
11   Defendants’ identities, Plaintiff is unable to complete a Form 285 to execute service of his
12   complaint, as directed by the Court. (See ECF No. 4.)
13                                     II.    DISCUSSION
14   A.    Legal Standard
15         Generally, Doe pleading is disfavored in federal court. Gillespie v. Civiletti, 629
16   F.2d 637, 642 (9th Cir. 1980). However, when the identities of the defendants are not
17   known before the complaint is filed, the Ninth Circuit permits a plaintiff “an opportunity
18   through discovery to identify the unknown defendants, unless it is clear that discovery
19   would not uncover the identities, or that the complaint would be dismissed on other
20   grounds.” Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (quoting Gillespie,
21   629 F.2d at 642); see also Evans v. Unknown Names of Dep’t of Corr. Officers, No. C03-
22   05420 RMWHRL, 2007 WL 30597, at *2 (N.D. Cal. Jan. 3, 2007) (finding that the interests
23   of justice weighed in favor of permitting the plaintiff to obtain early discovery for the
24   limited purpose of ascertaining the identities of the unknown defendant officers). District
25   Courts typically apply a good cause standard when evaluating requests for early discovery.
26   Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 275 (N.D. Cal. 2002).
27   ///
28   ///

                                                  3
                                                                               18-cv-02670-GPC-JLB
 1         In determining good cause, the court examines whether the plaintiff:
 2
           (1) identifies the defendant with sufficient specificity that the court can
 3         determine that the defendant is a real person who can be sued in federal court;
 4         (2) recounts the steps taken to locate and identify the defendant; (3)
           demonstrates that the action can withstand a motion to dismiss; and (4) proves
 5         that discovery is likely to lead to identifying information that will permit
 6         service of process.

 7   Columbia Ins. Co. v. Seescandy.com, 185 F.R.D. 573, 578–80 (N.D. Cal. 1999). These
 8   four requirements ensure that early discovery “will only be employed in cases where the
 9   plaintiff has in good faith exhausted traditional avenues for identifying a civil defendant
10   pre-service.” Id. at 578.
11   B.    Analysis
12         i.     Identification of the Defendants with Sufficient Specificity
13         To establish good cause for early discovery, Plaintiff must first identify the Doe
14   Defendants with sufficient specificity so the Court can determine that they are real persons
15   “who can be sued in federal court . . . [and] ensure that federal requirements of jurisdiction
16   and justiciability can be satisfied.” Columbia, 185 F.R.D. at 579 (internal citation omitted).
17   Here, Plaintiff alleges in his complaint that he is unaware of the identities of Doe
18   Defendants #1 and #2 but asserts that “as they were the arresting officers of Plaintiff, their
19   identities should be easily determined early in discovery.” (ECF No. 1 at 3.) Thus, Plaintiff
20   has specifically identified the Doe Defendants as the two CBP officers who arrested him
21   on May 28, 2018, in Calexico, California. (ECF No. 1 at 3–4.) A subpoena served on the
22   appropriate entity may well reveal the identities of the Doe Defendants. Moreover, as
23   Plaintiff’s arrest took place in California, it is likely that the two Doe Defendants routinely
24   work and are domiciled in California. Therefore, this Court likely has personal jurisdiction
25   over the Doe Defendants. Accordingly, the Court finds that Plaintiff has met the first good
26   cause requirement.
27   ///
28   ///

                                                   4
                                                                                  18-cv-02670-GPC-JLB
 1          ii.     Steps Taken to Locate and Identify the Defendants
 2          Second, Plaintiff must recount the steps he has taken to locate the identities of the
 3   Doe Defendants to ensure that he has “made a good faith effort to identify the
 4   defendant[s].” Malibu Media, LLC v. Doe, No. 3:16-cv-00786-JLS-NLS, 2016 WL
 5   9488778, at *2 (S.D. Cal. May 6, 2016) (citing Columbia, 185 F.R.D. at 579). Here,
 6   Plaintiff states that he has “attempted to obtain some information from the CBP,”
 7   seemingly by a complaint made to the CBP Info Center. (ECF No. 7 at 2; see id. at 6.) On
 8   December 17, 2018, the CBP Info Center sent Plaintiff a letter informing him that he could
 9   submit an online request pursuant to the Freedom of Information Act (“FOIA”) for “any
10   information CBP has on file about [him].” (Id. at 6.) Plaintiff states that because of his
11   detention, he is unable to send e-mails or make phone calls. (Id. at 2.) However, Plaintiff
12   fails to explain why he cannot submit a FOIA request online or via mail. 2 Therefore, it
13   appears that Plaintiff has not in good faith exhausted the traditional methods that could
14   uncover the identities of the Doe Defendants. According, the Court finds that Plaintiff has
15   not met the second good cause requirement, and therefore, is not entitled to conduct early
16   discovery at this time.
17   ///
18   ///
19
20
     2
21    The Department of Homeland Security provides the following address for FOIA requests submitted to
     CBP by mail:
22
            FOIA Officer
23          U.S. Customs and Border Protection
            90 K Street, NW
24          9th Floor, Mail Stop 1181
25          Washington, DC 20229

26   Dep’t of Homeland Sec., FOIA Contact Information, https://www.dhs.gov/foia-contact-information (last
     updated Mar. 4, 2019). Also, although Plaintiff asserts that he does not have access to e-mail or a
27   telephone, he does not assert that he lacks internet access to submit an online request. Nor does Plaintiff
     claim that he needs an e-mail address or a telephone to submit an online FOIA request.
28

                                                         5
                                                                                            18-cv-02670-GPC-JLB
 1           iii.   Survival of a Motion to Dismiss
 2           Although the Court finds that Plaintiff does not meet the second good cause
 3   requirement, the Court will nonetheless address the third and fourth requirements, as
 4   Plaintiff’s motion is denied without prejudice. To meet the third requirement, Plaintiff
 5   must demonstrate that his complaint could likely withstand a motion to dismiss. See
 6   Columbia, 185 F.R.D. at 579–80 (“[The] plaintiff must make some showing that an act
 7   giving rise to civil liability actually occurred and that the discovery is aimed at revealing
 8   specific identifying features of the person or entity who committed that act.”). “To survive
 9   a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to
10   ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
11   (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
12           In his complaint, Plaintiff alleges that his Fourth Amendment rights were violated
13   by the Doe Defendants’ use of excessive force during his arrest. (ECF No. 1 at 7–8.)
14   “Police use of force is excessive and violates the Fourth Amendment if [it is] objectively
15   unreasonable under the circumstances.” Zion v. County of Orange, 874 F.3d 1072, 1075
16   (9th Cir. 2017) (citing Scott v. Harris, 550 U.S. 372, 383 (2007); Graham v. Connor, 490
17   U.S. 386, 388 (1989)). The Ninth Circuit “assess[es] reasonableness using the non-
18   exhaustive Graham factors: ‘the severity of the crime at issue, whether the suspect poses
19   an immediate threat to the safety of the officers or others, and whether he is actively
20   resisting arrest of attempting to evade arrest by flight.’” Id. (quoting Graham, 490 U.S. at
21   396).
22           Accepting the facts in Plaintiff’s complaint at true, the Court finds that Plaintiff’s
23   complaint would likely withstand a motion to dismiss, at least as to his Fourth Amendment
24   excessive force cause of action. As detailed above, Plaintiff alleges that as he was leaving
25   a shopping center in Calexico, California, Doe Defendant #1 punched him in the face
26   without warning, causing him to fall. (ECF No. 1 at 4.) Doe Defendant #1 told Plaintiff
27   to lie still on the ground, and Plaintiff complied. (Id.) Doe Defendant #1 then handcuffed
28   Plaintiff’s hands behind his back. (Id. at 5.) While Plaintiff was lying face down on the

                                                    6
                                                                                 18-cv-02670-GPC-JLB
 1   ground in handcuffs, Doe Defendant #2 grabbed Plaintiff’s head and slammed it into the
 2   concrete, causing Plaintiff to lose consciousness. As these events unfolded, Plaintiff did
 3   not provoke the officers or resist arrest and “posed absolutely no threat to [Doe Defendant
 4   #2] or others while lying face[]down with his limbs spread away from his body.” (Id. at 5,
 5   7.) When Plaintiff regained consciousness, he was “in severe pain,” and his face was tender
 6   and swollen. (Id.) Plaintiff’s injuries included a broken nose, damage to his teeth, and a
 7   hematoma that required surgical drainage. (Id. at 6.) Accepting these facts as true, the
 8   Court finds it plausible that the Doe Defendants used excessive force while arresting
 9   Plaintiff, and thus, Plaintiff’s Fourth Amendment cause of action would likely survive a
10   motion to dismiss.3 Therefore, the Court finds that Plaintiff meets the third good cause
11   requirement.
12          iv.     Likelihood of Discovery Leading to Identifying Information
13          Finally, Plaintiff must demonstrate that discovery is likely to lead to information
14   identifying the two Doe Defendants. Columbia, 185 F.R.D. at 580; Gillespie, 629 F.2d at
15   642. Plaintiff argues that discovery would reveal the identities of the two Doe Defendants
16   by means of a subpoena duces tecum requesting, inter alia, an arrest report for “Juan
17   Fernando Mejia Banegas,” “Juan Fernando Galo Banegas,” or Alien Registration Number
18   201237255, “whose arrest took place at a shopping center in Calexico California,” on May
19   28, 2018, at around 7:00 PM. (ECF No. 7 at 2.) Plaintiff also identifies in his motion the
20   “CBP subdivision responsible for the sector in which he was apprehended.” (Id.) This
21   information would likely narrow the search for his arrest report or other pertinent
22   documents. As such, a properly issued subpoena duces tecum pursuant to Federal Rule of
23   Civil Procedure 45 containing the facts known to Plaintiff about his arrest would be
24
25
26   3
       Plaintiff also alleges that his rights under the “Fifth Amendment: Due Process Clause” were violated by
     the Doe Defendants’ deliberate indifference to his serious medical needs. (ECF No. 1 at 7–8.) Because
27   the Court has determined that Plaintiff’s Fourth Amendment excessive force cause of action would likely
     survive a motion to dismiss, the Court need not determine the sufficiency of Plaintiff’s Fifth Amendment
28   cause of action.

                                                        7
                                                                                          18-cv-02670-GPC-JLB
 1   reasonably likely to uncover the identities of the two Doe Defendants. Therefore, the Court
 2   finds that Plaintiff meets the fourth good cause requirement.
 3   C.    Conclusion
 4         Although Plaintiff meets the first, third, and fourth requirements for early discovery,
 5   Plaintiff has failed to show that he has in good faith exhausted the resources available to
 6   him that may well uncover the identities of the Doe Defendants. Thus, Plaintiff has not
 7   shown the good cause required for early discovery, and the Court must deny his motion at
 8   this time. However, as the Court’s denial is without prejudice, Plaintiff may refile his
 9   motion after he has taken further steps to identify the Doe Defendants (such as by mailing
10   a FOIA request to CBP), if those steps prove unfruitful.
11                                    V.     CONCLUSION
12         For the reasons stated above, Plaintiff’s ex parte motion for early discovery (ECF
13   No. 7) is DENIED without prejudice.
14         IT IS SO ORDERED.
15   Dated: March 26, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  8
                                                                                18-cv-02670-GPC-JLB
